U.S. Securities and Exchange Commission Washington, D. C. 20549 Form 1O-Q x QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 0-26226 MICROFIELD GROUP, INC. (Name of small business issuer in its charter) Oregon 93-0935149 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 111 SW Columbia Ave., Suite 480 Portland, Oregon 97201 (Address of principal executive offices and zip code) (503) 419-3580 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(b) of the Act. o Yesx No Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filerx Accelerated Filero Non-Accelerated Filer Indicate by check mark whether Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o
